Citation Nr: 0018595	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  94-37 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
November 1955.

In an October 1996 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to a compensable 
evaluation to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, for 
additional development of the record.  A review of the record 
reflects that the requested development has been completed to 
the extent possible.  Thus, the case has now been returned to 
the Board for appellate consideration.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Entitlement to service connection for residuals of a 
lumbosacral strain was granted in April 1957, evaluated as 
noncompensable.  

3.  The veteran was asymptomatic prior to an August 1990 
work-related injury and was functioning at his full capacity 
without restrictions prior to that time.

4.  The veteran's current low back symptomatology is 
attributed to a 1990 work-related injury and to age.




CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record reflects that in April 1957, the RO 
granted entitlement to service connection for residuals of 
lumbosacral strain, evaluated as noncompensable.  

A private medical evaluation dated in October 1989 notes the 
veteran received a work-related injury to his neck and right 
shoulder in July 1988.  The veteran complained of pain and 
tingling in the posterolateral neck, right lateral arm and 
medial forearm.  A prior lumbar strain caused by pushing a 
car was noted as occurring in December 1987.  It was also 
noted that his symptoms resolved after six months.  X-ray 
examination revealed degenerative disc disease at C5-6.  The 
examiner opined that the veteran's cervical spine 
degenerative disc disease pre-dated and was unrelated to his 
July 1988 industrial injury.  

Relevant VA treatment records dated in 1991 note a history of 
complaints of low back pain.  Upon admission in February 
1991, it was noted the veteran did not complain of low back 
pain.  A March 1991 hospital report reflects cervical x-rays 
revealed degenerative changes.  An October 1991 physical 
therapy report notes the veteran complained of experiencing 
low back pain for 30 years with exacerbation over the last 
two years.  Straight leg raising was noted as a questionable 
positive on the right and inconsistent in that it was 
positive in the supine position but not in the sitting 
position.  Range of motion was noted as decreased secondary 
to pain in an October 1991 treatment record.  A negative 
straight leg-raising test was noted in November 1991 
treatment records.  A December 1991 treatment record notes 
that x-rays revealed a Par defect at L3.  A December 1991 
radiology report of the lumbar spine reflects an impression 
of minimal anterior osteophytosis at L2-3 and L3-4 
intervertebral disc levels.

A March 1991 private orthopedic evaluation report reflects 
complaints of constant mid and low back pain.  Intermittent 
radiation into both lower extremities was also noted.  It was 
noted that the veteran had sustained an injury to his back in 
August 1990 while working.  The veteran reported being struck 
with a tire in the mid thoracic area and experiencing 
immediate pain in the mid back.  A prior back strain while 
pushing a car in December 1987 was noted.  The veteran denied 
any previous non-industrial injuries.  Physical examination 
revealed limited range of motion of the lumbosacral spine 
secondary to pain.  The veteran was able to achieve 75 
percent of normal motion.  Tenderness in the mid lumbar spine 
and in the lumbosacral junction in the midline was noted.  
The examiner noted no list, spasm, or muscle atrophy.  
Straight leg raising was positive on the right and negative 
on the left.  Gait was noted as normal.  A diagnosis of 
lumbosacral strain, superimposed upon osteoarthritis of the 
lumbar spine, and possible rheumatoid spondylitis was noted.  

A private orthopedic evaluation dated in April 1991 reflects 
the veteran was injured while on the job in August 1990 when 
a tire fell onto his back, knocking him face-down to the 
ground.  A prior history of straining the lower back in 1984 
while pushing a car was also noted.  It was also noted the 
veteran was an avid runner prior to this injury, running 
approximately nine to eleven miles each morning to work as 
well as running after work.  The veteran complained of 
constant low back pain on the right side and in the groin 
area with occasional radiation down the leg to the foot.  The 
veteran also reported increased pain with activities, 
standing, walking, running, bending, or lifting.  The 
examiner noted the veteran was able to stand erect and there 
was no evidence of a list, excessive kyphosis or scoliosis.  
The veteran had a normal lumbar lordosis.  On examination of 
the low back, there was tenderness in the lower lumbar and 
paraspinous regions.  There was no spasm present.  The 
veteran flexed 65 degrees and extended 20 degrees.  Lateral 
bendings and rotations were each 20 degrees.  There was 
right-sided sacral notch tenderness present, but none on the 
left.  In a sitting position, there was a trace positive 
straight leg raise on the right; negative on the left.  There 
was a positive foot dorsiflexion maneuver.  Reflexes were 
intact and motor examination was intact.  There was some 
decreased pinprick diffusely in the right foot.  The 
remainder of the pinprick examination was intact.  There was 
no evidence of clonus and Babinski's were downgoing, 
bilaterally.  X-ray examination of the lumbosacral spine 
revealed minimal degenerative changes.  An impression of 
discogenic low back pain with right leg sciatica was noted.  

A July 1991 private follow-up examination notes the veteran 
was still having back pain with intermittent flare-ups into 
the neck area.  It was noted that a magnetic resonance 
imaging study revealed disc bulging at multiple levels, 
probably the greatest being at L2-L3.  Examination revealed 
tenderness in the lower lumbar and paraspinous regions.  
There was no spasm present.  Flexion was to 60 degrees and 
extension was to 20 degrees.  Lateral bending was to 20 
degrees and rotation was to 25 degrees.  Straight leg raising 
was negative.  Motor and sensory examinations were intact.  
It was noted the veteran had a 30 percent loss of lumbar 
motion.  The examiner further opined that although the 
veteran did have a 1984 strain of his lumbar spine, it did 
not appear that any medical treatment was rendered and there 
was little, if any, time lost from work.  Thus, it did not 
appear to be a significant incident.  

An August 1991 private follow-up evaluation reflects the 
veteran reported his symptoms as unchanged.  Range of motion 
of the lumbosacral spine was noted as limited.  The examiner 
noted no list, spasm, or muscle atrophy.  Straight leg 
raising bilaterally at 90 degrees caused low back pain.  Gait 
was noted as normal.  The examiner opined that the veteran's 
diffuse degenerative disc disease involving the lower four 
levels predated his August 1990 injury; however, he was 
asymptomatic prior to that time and was functioning at his 
full capacity without restrictions prior to the August 1990 
injury.  

A private orthopedic evaluation dated in November 1991, notes 
the veteran sustained a work-related back injury when he was 
hit with a tire.  The veteran complained of nervousness, 
tension, headaches, upper back pain and lower back pain 
radiating to both legs, with pins and needles.  The veteran's 
past medical history was noted as non-contributory.  Physical 
examination revealed the back was symmetrical with no tilt.  
Gait pattern was noted as normal.  There was moderate 
tenderness and spasm of the dorsolumbar and lumbar muscles, 
with moderate palpable tenderness of the right sciatic notch.  
Range of motion of the lumbosacral spine was moderately 
decreased, with forward flexion bringing the fingertips to 
knee level, extension of 10 degrees and bilateral rotation of 
10 degrees, with pain in the lumbar spine.  Straight leg 
raising was 20 degrees bilaterally, with pain in the lumbar 
spine.  Heel and toe walking were noted as painful.  Deep 
tendon reflexes and superficial reflexes were positive.  
Babinski sign was negative and there was no clonus.  
Impressions of post-traumatic cephalalgia, chronic lumbar 
sprain with musculoligmentous stretch injury, right lumbar 
radiculitis, and anxiety reaction were noted.  The examiner 
also opined that the impressions were due to the work-related 
injury.  

Relevant VA outpatient treatment records dated in 1992 
reflect complaints of continued lumbar pain with radiation 
down the right leg.  Pain with standing, walking, and sitting 
was noted.  A March 1992 treatment record reflects an 
assessment of L4 and L5 radiculopathy.  

A January 1992 private orthopedic evaluation report reflects 
the veteran suffered a work-related injury when he was struck 
in the back with a tire.  The veteran complained of constant 
pain in the low back with radiation of pain down both legs 
and giving-away of the right knee.  Physical examination 
revealed no gait deviation and no leg-length discrepancy.  
Range of motion of the lumbar spine revealed forward flexion 
to within three inches of the floor, extension to 15 degrees, 
bilateral rotation and bending to 20 degrees, bilateral 
straight leg raising from the supine position to 65 degrees, 
and bilateral straight leg raising to 75 degrees.  X-ray 
examination of the lumbar spine revealed osteophytic lipping 
of the entire lumbar vertebra and posterior narrowing of L5-
S1.  Nerve conduction studies of the lower extremities 
revealed an abnormal study suggestive of lumbar nerve root 
irritation.  A relevant diagnosis of lumbosacral sprain with 
localized radiculopathy; rule out herniated central disc and 
degenerative disc disease, was noted.  

A private magnetic resonance imaging study of the lumbar 
spine dated in January 1992 reflects impressions of a three 
millimeter protruding disc at the L2-3, L3-4, and L4-5 disc 
space levels with mild anterior compression upon the thecal 
sac, and mild degenerative arthritic changes involving the L3 
through S1 zygapophyseal facet joints.

A private neurological examination dated in January 1992 
reflects the veteran complained of headaches and pain in the 
low back area and right knee.  It was noted the veteran 
stated he had no symptoms similar to this until he sustained 
a work-related accident in August 1991.  Complaints of sleep 
disturbance due to pain, increased pain with standing, 
bending, reaching, and sitting, as well as numbness and 
tingling in the legs were also noted.  A relevant impression 
of lumbar myoligamentous sprain with nerve root irritation, 
probable right lumbar radiculopathy was noted.  The examiner 
opined the veteran suffered from pain and discomfort as a 
result of the work-related accident.  

A March 1992 private orthopedic follow-up examination 
reflects the veteran had undergone a full course of physical 
therapy for several months, but still had pain in his back.  
Physical examination revealed tenderness in the area of the 
lumbosacral junction and sciatic notch tenderness to deep 
palpation.  Tenderness was noted on rotation and bending as 
well.  Forward flexion was to within four inches of the 
floor.  Extension, bilateral rotation, and bilateral bending 
were all to 20 degrees.  Straight leg raising in the supine 
position was to 75 degrees bilaterally.  From the sitting 
position, straight leg raising was to 75 degrees on the right 
and 70 degrees on the left.  A diagnosis of chronic low back 
sprain with localized radiculopathy was noted.  

An April 1992 private orthopedic follow-up examination 
reflects continued pain in the low back area.  Tenderness on 
extension of the lumbar spine, as well as lateral bending and 
rotation, was noted.  Straight leg raising from both the 
supine and sitting positions was 75 degrees bilaterally.  A 
relevant diagnosis of chronic lumbosacral sprain was noted.  

A private permanent and stationary orthopedic evaluation 
dated in May 1992 reflects the veteran complained of constant 
pain to the lumbar spine with radiation across the back.  
Range of motion testing revealed forward flexion to within 
four inches of the floor; extension, bilateral rotation, and 
bilateral bending to 20 degrees, and straight leg raising 
from the supine and sitting positions to 75 degrees 
bilaterally.  A relevant diagnosis of lumbosacral sprain was 
noted.  The examiner opined the veteran was permanent and 
stationary at that time and apportionment was not indicated.  

At his June 1994 RO hearing, the veteran testified that the 
weakness in his back went down his right leg.  He also 
reported having muscle spasm that wake him up at night.  The 
veteran reported he was unable to take pain medication 
because of an ulcer.  (Transcript, page 1).  The veteran 
testified that during his service, he wore a special type of 
shoe.  (Transcript, page 2).  The veteran testified he had 
not reinjured his back, although the type of work he did was 
heavy work.  (Transcript, page 3).  The veteran testified to 
difficulty walking up and down stairs, pain with walking, and 
difficulty sleeping due to pain.  (Transcript, page 3).  The 
veteran described his pain as constant year round.  He 
testified that his work-related injury was to the higher 
portion of his back, more towards the neck and not the lower 
part of his back.  (Transcript, page 4).  The veteran 
reported experiencing back pain from the mid 1950's through 
the 1980's.  He also denied being physically active in any 
sports through the years.  (Transcript, page 5).  

A July 1994 VA discharge summary reflects the veteran was 
admitted for treatment of alcohol abuse, withdrawal and 
depression.  Complaints of back pain secondary to back trauma 
were also noted.  

A VA physician statement dated in February 1995 reflects the 
veteran was currently receiving treatment for low back pain, 
groin pain, and tendonitis.  A leg length discrepancy was 
also noted as contributing to his symptoms.  

A radiology report of the lumbosacral spine dated in June 
1995 reflects the disc heights were preserved throughout the 
lumbosacral spine.  No subluxations or fractures were seen.  
Anterior osteophytes were present at multiple levels.  
Syndesmophytes were seen at T12-L1 laterally, and also at L1-
2 and L2-3.  

VA treatment records dated from 1995 to 1996 reflect an 
assessment of a two-centimeter leg length discrepancy treated 
with shoe inserts in February 1995.  In an August 1995 
clinical record, it was noted that recent measurement 
revealed no leg length discrepancy.  Relevant assessments of 
chronic low back pain, chronic low back pain and hip pain 
likely secondary to degenerative joint disease, and chronic 
low back pain due to injury were also noted.  

An April 1996 radiology report of the lumbosacral spine 
reflects an impression of no change in moderate spondylosis 
of the lumbar spine.  

An October 1996 VA physician statement reflects the veteran 
had been treated for the past four and a half years for 
severe chronic paranoid schizophrenia.  It was also noted 
that his illness rendered him incapable of competitive 
employment or normal social relationships.  A VA 
prosthetist/orthotist statement dated in November 1996 
reflects the veteran had received lumbosacral orthoses for 
his spine, two types of knee braces, and a cane.  It was also 
noted the veteran had been fitted for orthopedic shoes.  
Finally, it was noted that despite the orthotic care, the 
veteran had not found relief from his pain.  

Upon VA examination of the spine date in April 1997, the 
veteran reported injuring his back in 1954 when he fell down 
a hill.  It was also noted the veteran admitted to a 
secondary injury at work in the late 1990's, but stated he 
had recovered from that injury.  The veteran complained of 
increased pain in the low back when walking and reported 
using a cane for ambulation.  The veteran also complained of 
chronic throbbing sharp pains in the low back when sitting or 
walking, with radiation down to the bilateral groin area, and 
sharp pain radiating from the low back to the neck.  He 
reported that his pain occasionally woke him up at night.  
Range of motion of the lumbosacral spine revealed flexion of 
40 degrees, dorsiflexion of 10 degrees, right lateral flexion 
to 10 degrees, left lateral flexion to 10 degrees, and 
bilateral rotation to 5 degrees.  Moderately acute pain in 
the low back on range of motion was noted.  Straight leg 
raising was positive on the right and equivocal on the left.  
Musculature of the back revealed no spasm. 

Diagnoses of cervicalalgia, with mild to moderate range of 
motion deficits and moderate pain on range of motion 
examination, and chronic mechanical low back pain, with 
moderate range of motion deficits and moderately acute pain 
on range of motion examination were noted.  The examiner 
opined the veteran's cervical and lumbosacral back condition 
was neither an extension or direct result from his in-service 
"back strain" nor was it causally related to his reported 
low back injury of 1990.  The examiner noted that the 
veteran's service-connected "back strain" was 
characteristically a self-limited injury in that complete 
recovery with no residuals is the rule and no chronicity is 
anticipated.  It was also noted that the second back injury 
in the early 1990's was not fully characterized as no 
radiographs were obtained proximal to the injury.  The 
veteran's subsequent recovery indicated the likelihood that 
the 1990 injury was also of a muscular rather than skeletal 
nature.  Finally, the examiner noted that the veteran's 
current spondylosis was most likely a result of aging perhaps 
aided by genetic propensity for development of degenerative 
joint disease.

A June 1999 statement from a VA psychiatrist states that the 
veteran's mental condition rendered him incapable of 
obtaining or keeping employment, and his orthopedic problems 
(low back pain, joint pain, and rotator cuff tear in one 
shoulder) also precluded employment.  


Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(1999).  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 (1999) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  See 38 C.F.R. 
§§ 4.45 and 4.59.

Lumbosacral strain is rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  A 10 percent disability 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  Lumbosacral strain with 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position warrants a 
20 percent disability evaluation.  A 40 percent evaluation, 
the highest allowable under this diagnostic code, 
contemplates severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic changes 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility of forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999), a 
10 percent disability evaluation contemplates slight 
limitation of motion of the lumbar spine.  A 20 percent 
disability evaluation is warranted for moderate limitation of 
motion of the lumbar spine.  Severe limitation of motion of 
the lumbar spine warrants a 40 percent disability evaluation.  

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to a compensable evaluation 
for service-connected residuals of a lumbosacral strain is 
not warranted at this time.

The Board recognizes that the medical evidence of record 
reflects the veteran suffers from chronic back pain which 
increases with activity, as well as radiation down the lower 
extremities.  The Board is also aware of the medical evidence 
of limitation of motion of the lumbosacral spine, 
degenerative changes, and positive straight leg raising on 
the right.  However, the veteran suffered a work-related 
injury to the back in August 1990, which resulted in numerous 
private orthopedic evaluations and permanent work 
restrictions.  The private evaluations reflect various 
diagnoses of lumbosacral strain, discogenic low back pain, 
chronic lumbar sprain, and lumbosacral sprain with 
radiculopathy.  

A review of the private orthopedic evaluations reveals that 
the veteran was asymptomatic prior to his August 1990 injury 
and was functioning at his full capacity without restrictions 
prior to that time.  An April 1991 private evaluation report 
notes the veteran reported being an avid runner prior to the 
August 1990 injury, running approximately nine to eleven 
miles each morning.  The private orthopedic evaluations 
consistently equate the veteran's low back symptomatology to 
the work-related injury.  Additionally, upon VA examination 
of the spine dated in April 1997, the examiner opined that 
the veteran's current lumbosacral back condition was not an 
extension or direct result from his in-service "back 
strain," but most likely a result of aging perhaps aided by 
a genetic propensity for development of degenerative joint 
disease.  

Thus, the medical evidence of record reflects the veteran's 
current low back symptomatology is the result of the 1990 
work-related injury and age.  As the veteran's current 
symptomatology is not attributed to his service-connected 
residuals of lumbosacral strain, entitlement to a compensable 
evaluation is not warranted.  


ORDER

Entitlement to a compensable evaluation for residuals of a 
lumbosacral strain is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

